Citation Nr: 0605082	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  92-54 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, a friend, and his mother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in White River Junction, Vermont, which denied a claim 
for entitlement to TDIU.  The veteran moved during the course 
of the appeal and jurisdiction of his claims folders comes to 
the Board of Veterans' Appeals (Board) from the RO in St. 
Petersburg, Florida.  This case was remanded by the Board in 
May 1993, December 1994, March 1996, October 1999, and August 
2004 for further development and for due process reasons.

In December 2003 a hearing was held before the undersigned 
Veterans Law Judge sitting at St. Petersburg, Florida, who is 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
migraine headaches, rated as 50 percent disabling.

2.  The veteran completed two years of high school and has 
work experience as a painter and custodian; he has indicated 
that he last worked full-time in 1992.

3.  The veteran is unemployable by reason of his service-
connected migraine headache disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2005).

2.  An extraschedular award of a total rating for 
compensation based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected migraine 
headache disability precludes him from engaging in 
substantially gainful employment.  

In circumstances where a veteran claims unemployability and 
he is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him from securing 
and maintaining substantially gainful employment, provided 
that: if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  The veteran's 
sole service-connected disability is migraine headaches, 
rated as 50 percent disabling.  Thus, he fails to meet the 
percentage requirements of § 4.16(a).  

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra-schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2005).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340(a), 4.15 (2005).  See VAOPGCPREC. 6-96 (1996).  

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2005).  VA must consider the effects of the claimant's 
service connected disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 
38 C.F.R. § 4.19 (2005).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 38 
C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case VA must refer the 
matter to VA's Compensation and Pension (C&P) Director for 
initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.  
Accordingly, the case was referred to VA's C&P Director 
pursuant to the Board's August 2004 remand.  In May 2005 the 
Director of C&P determined that an extraschedular rating was 
not warranted.

The veteran completed two years of high school and has worked 
as a painter, dock worker, laborer, and custodian.  On his 
application for individual unemployability completed in May 
1991, the veteran reported that he became disabled in 1990.  
Later evidence in the claims folders indicates that the 
veteran last worked between October 1991 and January 1992 as 
a laborer.

A June 1993 VA social and industrial survey examination noted 
that the veteran's employment history was "spotty" and that 
he had worked many jobs involving physical labor for short 
periods which he left because of increased headaches.  He 
reported that his headaches last for 2-3 days 2-3 times a 
week and during those times he must lie in a dark room with 
absolute silence.  The examiner stated "[i]n view of the 
patient's claimed headache and discomfort, which I don't 
doubt, it doesn't seem that he is likely to be able to hold a 
full time job with any degree of satisfaction."  The 
examiner found him to be "industrially unemployable."

Records from the veteran's last employer in 1992 stated that 
the veteran "[w]as on disability when location where he 
worked was sold to National Linen."  A statement from his 
manager at that job indicated that the veteran was a good 
employee but that the manager became concerned for the 
veteran's safety because of the severity of the veteran's 
headaches.  During a March 1994 RO hearing the veteran 
reported that he was taking classes trying to get his high 
school diploma but that some days his mother had to pick him 
up early because of his headaches.  A March 1994 statement 
from the Vermont Institute for Self-Reliance reported that 
the veteran was unable to complete his Adult Educational 
Program due to health problems which affected his attendance.  
An August 1997 statement from a former employer who hired the 
veteran as a painter reported that the veteran was a very 
good painter but had to leave jobs for 2-3 days at a time 
because of headaches.  An April 2001 VA examination report 
assessed the veteran's headaches and determined that the 
veteran would be "100% disabled from vocational activities 
due to the severe nature of his headaches and their 
refractory treatment nature."

Records from the Social Security Administration indicate that 
the veteran was found disabled in a March 1995 decision.  
That decision determined that the veteran became disabled in 
January 1992.  The SSA decision noted the veteran had the 
following severe impairments:  severe depression, anxiety, 
post traumatic stress disorder, headaches, and unstable 
hypertension.   

There is evidence of other, non-service-connected 
disabilities as referenced by the SSA decision and the 
Director of C&P, but the Board may only consider the effect 
the veteran's service-connected disability has on his 
employability in making a determination.  While not all of 
the veteran's headaches are due to his service-connected 
migraines, there is no competent medical evidence that 
separates the service-connected headaches from the 
nonservice-connected headaches.  The United States Court of 
Veterans Appeals (Court) has held  that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In light of the two medical statements of record finding that 
the veteran is unable to work due to the frequency and 
severity of his migraine headache attacks, the Board finds 
that he has been shown to be unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected migraine headaches by a preponderance of the 
evidence.  Therefore, an extraschedular rating of a total 
disability rating based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2005).

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (2002); 
38 C.F.R. § 3.159(c) (2005).  As the Board finds that 
entitlement to TDIU is warranted in this case, VCAA 
compliance is unnecessary.




ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.  



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


